DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species of (A) safety switch which is QBEND-10 epitope, (B) polynucleotide SEQ ID NO:3, (C) vector which is lentiviral vector, and (D) immune cell which is a T cell, in the reply filed on 9/8/22 is acknowledged.
Claims 1-8, 10-24 and 29 are under examination as drawn to the elected invention and species.

Sequence Listing Incorporation by Reference
The specification in [003] had a creation date of 4/21/20 for the Sequence Listing text file.  However, the correct date is April 24, 2020, the filing date of the instant application. Please see the Electronic Acknowledgement Receipt of 4/24/40.  Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: in [0192], 6th line, it appears “-particularly on linker-“ may have a typographical error.  

The use of the term Allogene (end of [0196]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.


Claim Interpretation
Based on the disclosure it reasonably appears that “The engineered immune cell of claim 17, wherein the cell is resistant to rituximab” as recited in claim 23 is limited only to an immune cell expression a the anti-CD19 CAR which has no rituximab-binding site.  This interpretation is supported, for example, by Example 1 a; “Generation of rituximab-resistant CD19 CAR immune cells”, which is accomplished not by having immune cells that are themselves resistant to CD20, but by the immune cells have rituximab-resistant CD19 CARs expressed.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 is set forth in the alternative, claiming an article of manufacture comprising the engineered immune cell of claim 17, or a pharmaceutical composition thereof. There is nothing in claim 29 to distinguish the article of manufacture from the engineered immune cell of claim 17. As a result, that embodiment of claim 29 does not further limit claim 17. It is noted in the specification in [0195] that an article of manufacture may include a vial.  This is an example of a further limitation that if added to claim 29, could distinguish it from claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 22 are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13 and 22 recite the broad recitation “at least about 80%”, and the claim also recites “85%....or 100% identical” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, if a sequence is at least 100% identical, then it is necessarily 80%, 85%, 90%, etc. identical.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are not drawn generically to a CD19-binding CAR that does not have a rituximab-binding cite and which is encoded by a polynucleotide comprising an EF1a promoter.  Instead, claim 1 requires said polynucleotide encode an anti-CD19 CAR which is at least 70% identical to SEQ ID NO:9 (the amino acid sequence of ALLO-501_v1.1) and has the other structural requirements.  SEQ ID NO:9 is 495 amino acids and comprises a CD19-binding domain derived from single chain antibody 4G7, a QBEND10 epitope, CD8 hinge/transmembrane domain, T2A cleavage site and signaling domain. However, an amino acid 70% identical to SEQ ID NO:9 can have 148 amino acids different from SEQ ID NO:9.  Claim 22 is narrower because the polynucleotide comprised by the immune cell must have a sequence at least 80% identical to SEQ ID NO:3 (the nucleic acid sequence encoding ALLO-501_v1.2) and must encode a chimeric antigen receptor (CAR) that binds CD19 and that is at least 70% identical to SEQ ID NO:9 and comprises an EF1a and not encode a rituximab-biding site. SEQ ID NO:3 is 1488 nucleotides, so 80% identity allows for up to 297 changed nucleotides.  With codon degeneracy, that could be up to 297 amino acids that are different from SEQ ID NO:9, although claim 1 limits it to 148 amino acids that can be different. Seven ALLO-501 CARs are disclosed, all of which share the sequence of SEQ ID NO:9, and are represented by SEQ ID NO:9-14 with SEQ ID NO:10 being identical and those of SEQ ID NO:11-14 having about 150-200 additional amino acids. Even with the additional amino acids, excluding a gap where amino acids are inserted that represent a linker and particular domain/site (e.g., a linker with a QBEND-10 epitope), identity is still about 98% between versions.  That is, all the disclosed CARs have identical structures with the relative addition or deletion of linked domains. The negative limitation of not comprising a rituximab binding site does not impact the structure, nor does the promoter since that is not part of the 70% identity to SEQ ID NO:9.
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the genus of encompassed polynucleotides of the engineered immune cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” In the instant situation, the specification discloses only a very limited number and highly structurally-related species.  All the CD19-binding regions are the same and while there are other anti-CD19-binding sequences disclosed in the prior art, only those encompassed by the required percent identity are included. Neither the inventors nor the prior art have described a representative number of species encompassed by the genus and the skilled artisan could not readily envision the diversity of species encompassed by the claims.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-20, 24 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,874,693 B2.
	US 10,874,693 teaches the chimeric antigen receptor (CAR) that binds CD19 and is encoded by the polynucleotide sequence of SEQ ID NO:17 that is 77.5% identical to instant SEQ ID NO:3 (see “Sequence Comparison” below, i.e., at least about 80% identical). The CAR comprises a CD8 hinge/transmembrane domain (col. 6, lines 50-54). The polynucleotide has a promoter that is capable of expressing the CAR in a mammalian T cell as evidenced in Example 2. SEQ ID NO:17 encodes the 4G7-CAR of SEQ ID NO:14 (which is 95% identical to instant SEQ ID NO:9), which is transduced with lentiviral vector encoding 4G7-CAR and expressed by human T cells. The cells were in a composition suitable for administration (col. 11, lines 53-56). Further, the promoter does not comprise an intron of SEQ ID NO:39.  There is no disclosure of a CD20 epitope and no evidence of rituximab-binding.  Absent evidence to the contrary, it reasonably appears the 4G7-CAR is does not bind rituximab.
It is noted there is no limiting definition in the claims or specification of a short EF1a promoter, e.g., by sequence, even though there is an exemplary sequence. As a result, because the promoter of the prior art meets the structural and functional limitations of the claims, it can be considered a “short EF1a promoter”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10-21, 23, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,874,693 B2 as applied to claims above, and further in view of US 10,888,608 B2 and Bai et al (Cell Disc. 1, 15040, Dec. 2015, 15 pages)
US 10,874,693 teaches the chimeric antigen receptor (CAR) that binds CD19 and is encoded by the polynucleotide sequence of SEQ ID NO:14 that is 95% identical to instant SEQ ID NO:9 (see “Sequence Comparison” below). The CAR comprises a CD8 hinge/transmembrane domain (col. 6, lines 50-54). The polynucleotide has a promoter that is capable of expressing the CAR in a mammalian T cell as evidenced in Example 1. SEQ ID NO:14 is the sequence of the encoded the 4G7-CAR expressed by human T cells transduced with lentiviral vector encoding 4G7-CAR. The cells were in a composition suitable for administration (col. 11, lines 53-56). Claim 3 is directed to the CD19-specific CAR expressed by T cells as part of allogeneic immunotherapy for treatment of cancer expressing CD19, but autologous immunotherapy is also taught (col. 11, lines 18-20). Further, the promoter does not comprise an intron of SEQ ID NO:39.  There is no disclosure of a CD20 epitope and no evidence of rituximab-binding.  Absent evidence to the contrary, it reasonably appears the 4G7-CAR is resistant to rituximab. US 10,874,693 does not teach a safety switch, including with a linker, as part of the CAR or a CD34 epitope which is an epitope for QBEND-10.
US 10,888,608 teaches a polynucleotide encoding a bispecific CAR that binds CD19 and HER2 and comprises the anti-CD34 QBEND-10 minimal epitope, CD8 hinge/transmembrane region, a CD3zeta cytoplasmic domain and inducible chimeric caspase-9 safety switch (col. 181, lines 10-16 and col. 182, lines 24-25).  It is discussed (col. 137, lines 20-25), “In the event of an adverse event following administration of the modified cells comprising the chimeric stimulating molecules or chimeric antigen receptors herein, Caspase-9 activity may be induced by administering the dimerizer to the patient, thus inducing apoptosis and clearance of some, or all of the modified cells.” As shown in Fig. 37C-E, the caspase 9 safety switch (iC9) may be linked to the CD19 CAR using a linker peptide, including a T2A linker cleavage sequence (see also Fig. 48A and col. 183, lines 5-23). The CAR may be expressed by autologous or allogeneic T cells (e.g., col. 108, lines 24-27). The CAR-encoding polynucleotide may be expressed by a lentiviral vector (col. 186, lines 55-56).
Bai et al. teaches an anti-CD19 CAR produced from a lentiviral vector comprising an EF1a promoter (Fig. S1, wherein the FMC63 scFv binds CD19, and p. 11, col. 1, second paragraph). It is noted that to achieve high expression of the CAR, the EF1a promoter was used. The vector was used to successfully transduce human T cells (p. 2, col. 2, third paragraph).  These cells were effective in a xenogeneic tumor mouse model to inhibit tumor growth (paragraph bridging pp. 2-3).  
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to have in the anti-CD19 4G7-CAR of 10,874,693 both a CD34 epitope for QBEND10 and safety switch as described by US 10,888,608 so that the CAR or T cell expressing the CAR could be separated from other cells by using QBEND-10 and also to have a means of clearing the CAR-expressing cells by activating the safety switch, including wherein the safety switch was linked with a T2A linker cleavage sequence, when therapeutically needed. It would have been obvious wherein the anti-CD19 CAR encoded by a polynucleotide in a lentiviral vector comprised an EF1a promoter for high expression (see Bai et al.) for transduction into T cells. It would have been obvious wherein the engineered T cells were allogeneic or autologous as taught by both patents for the purpose and in a pharmaceutical composition for administration to inhibit tumor growth with a reasonable expectation of success. Because the engineered T cells do not have a rituximab-binding site, they are rituximab-resistant. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YING ET AL, (NAT. MED. 25(6): 947-953, 22 April 2019) was cited in the IDS filed 9/1/20 and teaches an anti-CD19 CAR T cell therapy, including wherein the encoding polynucleotide is in a lentiviral vector and comprise an EF1a promoter. This reference was published after the effective filing date of this application and so is not available as prior art.
WO 2018161017 A1 was cited in the IDS file 9/1/20 and teaches anti-CD19 CAR T cells and polynucleotides encoding the CAR. Safety switches are taught, as is the inclusion of cleavable linker T2A (e.g., [016] and [0298]). Delivery of the encoding polynucleotide may be a lentiviral vector (e.g., [0447]).  This reference is cumulative with US 10,888,608 relied upon above.
US 8,906,682 B2 teaches in Fig. 5A, infusion of CART19 cells was able to clear rituximab-resistant leukemia.  The vector comprising the polynucleotide encoding the CD19-scFv CAR, which comprises a human CD8a hinge/transmembrane domain, uses an EF1a promoter (Fig. 12A). This reference is cumulative with US 10,888,608 relied upon above.
G&P Biosciences, Product ID: CD19-CART-2G40, Retrieved online: <URL: https://www.gnpbio.com/index.php/products/1567/15/lentiviral-expression-system/anti-cd19-chimeric-antigen-receptor-t-cell-car-t-lentivirus-2nd-generation-scfv-cd19-ox40-cd3zeta-pre-packaged-lentiviral-particles-detail> on 11/18/22, 2018, teaches “Anti-CD19 Chimeric Antigen Receptor T-Cell (CAR-T) Lentivirus, 2nd Generation, scFv(CD19)-OX40-CD3zeta, Pre-packaged Lentiviral Particles”, wherein the lentivirus vector comprises and EF1a promoter (see “Vector Type”).  This reference is cumulative with those relied upon above for teaching the vector and promoter for expressing an anti-CD19 CAR.

Sequence Comparison
US Patent 10,874,693 SEQ ID NO:14,4G7-CAR compared to instant SEQ ID NO:9

Query Match             95.5%;  Score 2523.5;  DB 3;  Length 495;
  Best Local Similarity   97.4%;  
  Matches  478;  Conservative    3;  Mismatches    9;  Indels    1;  Gaps    1;

Qy          5 TLLLWVLLLWVPGSTGEVQLQQSGPELIKPGASVKMSCKASGYTFTSYVMHWVKQKPGQG 64
              | ||  | | :  :  ||||||||||||||||||||||||||||||||||||||||||||
Db          6 TALLLPLALLLHAARPEVQLQQSGPELIKPGASVKMSCKASGYTFTSYVMHWVKQKPGQG 65

Qy         65 LEWIGYINPYNDGTKYNEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARGTYYYG 124
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         66 LEWIGYINPYNDGTKYNEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARGTYYYG 125

Qy        125 SRVFDYWGQGTTLTVSSGGGGSGGGGSGGGGSDIVMTQAAPSIPVTPGESVSISCRSSKS 184
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 SRVFDYWGQGTTLTVSSGGGGSGGGGSGGGGSDIVMTQAAPSIPVTPGESVSISCRSSKS 185

Qy        185 LLNSNGNTYLYWFLQRPGQSPQLLIYRMSNLASGVPDRFSGSGSGTAFTLRISRVEAEDV 244
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        186 LLNSNGNTYLYWFLQRPGQSPQLLIYRMSNLASGVPDRFSGSGSGTAFTLRISRVEAEDV 245

Qy        245 GVYYCMQHLEYPFTFGAGTKLELKRSDPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAG 304
              |||||||||||||||||||||||||:| ||||||||||||||||||||||||||||||||
Db        246 GVYYCMQHLEYPFTFGAGTKLELKRAD-TTTPAPRPPTPAPTIASQPLSLRPEACRPAAG 304

Qy        305 GAVHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQ 364
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        305 GAVHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQ 364

Qy        365 EEDGCSCRFPEEEEGGCELRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGR 424
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        365 EEDGCSCRFPEEEEGGCELRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGR 424

Qy        425 DPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTY 484
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        425 DPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTY 484

Qy        485 DALHMQALPPR 495
              |||||||||||
Db        485 DALHMQALPPR 495

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 18, 2022